Out of deference to what is said to be the weight of authority and the construction put on the record in this case by the majority, I concur in the result. In addition to Board of Education v. Robinson, 81 Minn. 305, 84 N.W. 105,83 A.S.R. 374, see County of Pine v. Willard, 39 Minn. 125,39 N.W. 71, 1 L.R.A. 118, 12 A.S.R. 622; State v. Bobleter,83 Minn. 479, 86 N.W. 461; Cowden v. Trustees of Schools,235 Ill. 604, 85 N.E. 924, 126 A.S.R. 244, annotated 23 L.R.A.(N.S.) 131; and 22 R.C.L. 513 and 515.
It is not to be overlooked that Campion's bond was conditioned not only for the payment "without delay to the officer entitled by law thereto" of all moneys which came into his hands as treasurer, but also that he would "faithfully and impartially, in all things, during his continuance in said office, perform the duties thereof without fraud, deceit or oppression." Plainly and to a grievous extent this latter condition was violated. So, while we may well hold that the books and official reports of the principal make only a prima facie case against his surety, I submit that we might logically and justly go farther and say that such prima facie case is not overcome without a showing by the surety that no loss resulted from the malfeasance which did occur during the period of the bond in question.
It is easily possible that the fraudulent concealment of a defalcation, and Campion seems to have been guilty of much of that during the terms for which he was bonded by Maryland Casualty Company, may itself result in loss. Very justly the primary obligation to make good a conversion should be upon the sureties who were such when the conversion occurred. But if in a succeeding term, when *Page 12 
other sureties were liable, there followed a fraudulent concealment of such defalcation, there might be such a resulting delay of discovery of the loss as to permit the sureties primarily liable to abscond, die, or become insolvent. In such a case there is ordinarily a false assurance of a given state of facts by the principal and such reliance thereon by the obligee to its loss as to furnish all the essentials for a complete estoppel against both principal and surety.
I cannot agree all the way in a decision which assumes that the surety for a succeeding term may escape liability by showing merely that the initial defalcation occurred in a term preceding its suretyship, although, as here, the bonded official was guilty of grievous malfeasance in the term for which the codefendant was his surety.